Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that Groups II and III have been amended to include the sealing ring.  This is not found persuasive because the inclusion of the sealing rings does not provide a special technical feature. The sealing ring is anticipated by the prior art as explained below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b).


Information Disclosure Statement
In the IDS filed 2/26/2919 the patent number of US cite No. 5 is incorrect and could not be considered.


Drawings
The drawings are objected to because the cross-sections lack appropriate cross-hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 3-4 is unclear how the one nut and one cap would be in combination with the component with a threaded hole because the component with a threaded hole is the nut.   In claim 7, it is unclear what is intended by “minimum one washer” and “minimum one end”;  also note there is a typo.  The claim was examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pither (US 2-10/0300035).  Pither discloses protection system and method for a threaded fastener comprising: a threaded fastener (12); a sleeve (1); one “nut” (8); one end cap (3); a sealing ring (2) with an inner sealing adjacent the tube and an outer sealing against the cap (at 4); and one component with a threaded hole (7) wherein the sleeve and one end cap form an enclosure having a cavity which is completely sealed off from the environment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pither (US 2010/0300035) as applied above and in further view of Hayashi (US 9,550,194).  Pither does not disclose the sealing ring between the sleeve and the cap with the inner and outer seals being O-rings.  Hayashi discloses a sealing ring (4) between a sleeve (32) and a cap (6) including an inner sealing O-ring (51) and an outer sealing O-ring (52).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the system of Pither with a sealing ring including inner and outer O-ring seals as disclosed in Hayashi because both Pither and Hayashi are for providing a seal so replacing one seal for the other would provide the same predictable results and, also the O-rings disclosed in Hayashi would provide a superior seal to the nylon relied upon in Pither.  And since the parts of the protection system are plastic they would provide an electrically insulating washer.
Additionally, to address the one “nut” limitation for the sake if completeness, it would have been obvious to replace the bolt disclosed in Pither with a nut because nuts and bolts are well known alternatives for fastening.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pither (US 2010/0300035) in view of Hayashi (US 9,550,194) as applied to claim 1 and further in view of Nadarajah (US 6,135,691).  Modified Pither does not disclose the system to include the cap with an elastically flexible bellows for a corrosive-protective grease.  Nadarajah discloses, in the embodiment shown in Fig. 13, a protection system including a one end cap (12) with an elastically flexible bellows (14) and with a grease nipple (16) which would be capable of use as an inlet to fill the cap with corrosion-protective grease (Abstract).  At the time the invention was made, it would have been obvious for one of ordinary .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dillon (US 3,457,823) teaches a protection system for a fastener including an end cap (26).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677